DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/11/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-11 have been examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Shirakawa (US20080190687A1).


	Claim.2 Shirakawa discloses further comprising: adjusting the wheel steering angle to the target wheel steering angle as soon as the vehicle starts to move (see at least fig.3-4, abstract, the turning angle-steering angle ratio increases with increasing vehicle speed until the vehicle speed reaches  a predetermined value from zero, p31-35, a targeted turning angle using a data map stored in the storage portion 67 with steering angle signals including an operational direction (rotational direction) of the steering wheel 21 from the steering angle sensor 23 and a vehicle speed signal from the vehicle speed sensor 62, the turning angle-steering angle ratio is small, the turning angle of road wheels 35, 35 decreases relative to the steering angle of the steering wheel 21, the turning angle-steering angle ratio that the road wheel 35, 35 have the maximum turn when the steering wheel 21 makes approx.. 2.7 turns, p36-41, the turning angle-steering angle ratio decreases with increasing vehicle speed, the turning angle-steering angle ratio at a vehicle speed of zero more than a conventional SBW vehicle steering apparatus, the turning angle steering angle ratio increase with increasing vehicle speed until vehicle speed reaches a predetermined speed from zero and meets that in a conventional SBW vehicle, the vehicle speed is higher than a predetermined speed, the turning angle-steering ratio decreases with increasing vehicle speed in the same way as for a conventional vehicle steering).
	Claim.3 Shirakawa discloses further comprising: determining in the operating state, a target trajectory for a driving process of the vehicle correlated with the steering demand; and determining the target wheel steering angle depending on the target trajectory (see at least fig.2-4, p31-35, a targeted turning angle using a data map stored in the storage portion 67 with steering angle signals including an operational direction (rotational direction) of the steering wheel 21 from the steering angle sensor 23 and a vehicle speed signal from the vehicle speed sensor 62, the turning angle-steering angle ratio is small, the turning angle of road wheels 35, 35 decreases relative to the steering angle of the steering wheel 21, 
	Claim.4 Shirakawa discloses wherein the steer-by-wire steering system has at least one steering input unit with at least one steering input element for manual input of the steering demand  (see at least fig.1-2, element 21 is a steering wheel, element 23 is a steering angle sensor, p21-25).
	Claim.5 Shirakawa discloses wherein the at least one steering input unit comprises a steering input actuator configured to generate a steering resistance and/or a restoring torque on the at least one steering input element, and in the operating state, a realistic steering feel is simulated by the steering input actuator (see at least fig.1-2, p23, the steering reaction is an operating resistance added to the steering wheel 21 in the rotational direction, p24-27).
	Claim.8 Shirakawa discloses further comprising: taking into account at least one sensor system parameter of a vehicle sensor system in the determination of the target wheel steering angle (see at least fig.1-2, element 62 is a vehicle speed sensor, p22-25).
	Claim.9 Shirakawa discloses further comprising: taking into account at least one driver’s input including an actuation of an accelerator pedal and/or a brake pedal, which is different from the steering demand in the determination of the target wheel steering angle (see at least fig.1-2, p22-27, detecting a vehicle acceleration and other various types of sensors 65 and outputs control signals to the reaction motor 24).

	Claim.11 Shirakawa discloses wherein a control unit is configured to carry out the method (see at least fig.1-2, element 61 is a controller, p27-30). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa (US20080190687A1) as applied to claim 1 above, and further in view of Jecker (US20120072067A1).
Claim.6 Shirakawa does not discloses further comprising: providing steering demand in at least one application state by an autonomously operating assistance function.
However, Jecker discloses further comprising: providing steering demand in at least one application state by an autonomously operating assistance function (see at least abstract, semi-
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Shirakawa to include further comprising: providing steering demand in at least one application state by an autonomously operating assistance function by Jecker in order to for executing an at least partially semi-autonomous parking process of a vehicle (see Jecker’s p42).
Claim.7 Shirakawa does not discloses wherein the assistance function is a parking assistant, and in the operating state, a target trajectory correlated with the steering demand is determined for an entire parking process of the vehicle and the target wheel steering angle is determined such that a change of the wheel steering angle of the vehicle wheel is avoided during the entire parking process.
However, Jecker discloses wherein the assistance function is a parking assistant, and in the operating state, a target trajectory correlated with the steering demand is determined for an entire parking process of the vehicle and the target wheel steering angle is determined such that a change of the wheel steering angle of the vehicle wheel is avoided during the entire parking process(see at least abstract, semi-autonomous parking process, an autonomous steering intervention, p55, an autonomous steering intervention into a steering device 14, p40, p65, automatic steering lock of the steerable wheels compared to the normal or straight-out position to the left is then executed, and with this steering lock this second manoeuver 27 is executed until the end position 28 at the end of the second manoeuver 27 is reached).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to modify Shirakawa to include wherein the assistance function is a parking assistant, and in the operating state, a target trajectory correlated with the steering demand is determined for an entire parking process of the vehicle and the target wheel steering angle is determined such that a change of the wheel steering angle of the vehicle wheel is avoided during the entire parking 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/               Primary Examiner, Art Unit 3662